DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the prior art as a whole do not teach or fairly suggest the specific limitation of:” the reel holder including: a first reel support configured to support the reel on which the carrier tape, withdrawn by the tape supplier in a component mounting being performed, is wound; a second reel support configured to support the reel on which the carrier tape, planned to be withdrawn by the tape supplier in a next component mounting, is wound; and a reel guide configured to guide the reel moving from the second reel support to the first reel support by receiving a force acting toward the first reel support when the force acts on the reel supported on the second reel support, wherein the reel guide is located between the first reel support and the second reel support” this in conjunction with the rest of the limitations set forth in the claims.   Accordingly, claims 1-2, 4-5, 8-13, 15-16, 18-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt